Cobb, J.
I concur in the judgment rendered in this case, and also in the proposition announced in the headnote; but I can not concur in all of the reasoning of Mr. Justice Little in his opinion. The General Assembly has a right to establish courts and call them city courts. Whether or not the errors of such a court can be corrected by a direct bill of exceptions to this court depends upon two questions: First, is the court a “like” court to the city court of Atlanta or the city court of Savannah ? Second, is the court established in a city of this State ? In regard to the first question, all that is necessary is that the court shall have substantially -the jurisdiction and powers possessed by either of the city courts above mentioned, at the time the present constitution was adopted. In considering the second question it is necessary to determine what is meant by the term “ city,” in the clause of the constitution which fixes the jurisdiction of the Supreme Court. The constitution does not define the term “ city,” and therefore, in ascertaining what was meant by the use of the word, it is necessary to determine what Was the meaning of that term at the time the constitution was adopted. There can be but one answer to the question, and that is, that what is a city depends entirely upon what the legislature has declared to be a city by incorporating a community and calling it by this name. . The City of Savannah was a city by reason of the fact that the legislature had granted a charter to it as a municipal corporation and styled it a city. The City of Atlanta was a city for a similar reason; and therefore any community of persons that the General Assembly incorporates as a city is one within the meaning of the constitution. When, therefore, an act of the General Assembly creates a city court, and upon an inspection of the act it appears to confer upon that court jurisdiction and powers which make it substantially similar to either of the city courts named in the constitution, and by the terms of the act the court is located at a place which was, at the date of the passage of the act creating the court, an incorporated city, incorporated as such either by a special act of the General Assembly or by a general law providing for the incorporation of cities, such court is a city court within the meaning of *175-that clause of the constitution which gives the Supreme Court the right to correct the errors of city courts by direct bills of exceptions. It is to be noted that while the constitution requires that city courts shall be “like” courts to the city courts of Savannah .and Atlanta, it does not require that they shall be established in ■“like” cities. There being nothing in the constitution defining a ■city, it was left entirely to the General Assembly to say what community of persons should be declared to be a city, and the General Assembly may arbitrarily determine this question; and the collection of individuals and dwelling-houses, no matter how many or how few, chartered as a city by the General Assembly, is a city within the meaning of the clause of the constitution above referred to. In the present case Camilla was incorporated by the General Assembly ns a town, and as long as it stands so incorporated it can not be a ■city for any purpose; and therefore that part of the act establishing the city court of Camilla which declared that the “town of Camilla” should be recognized and declared to be a “city” within the meaning of the constitution, was an attempt to construe the constitution, which the General Assembly had no right to do. The General Assembly has the right to incorporate Camilla as a city, but until this is done it remains the town of Camilla, The General Assembly has no right to declare that any town is a city within the meaning of the constitution, when the legislative act declaring it to be a town remains unrepealed. As long as Camilla remains an incorporated town, a city court within the meaning of the constitution can not be created within that town, for the simple reason that the town of Camilla is not a city.
I am authorized by Mr. Justice Fish to say that he concurs in the views above expressed.